ACCEPTED
                                                                                       12-15-00128-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  8/18/2015 2:58:23 PM
                                                                                         CATHY LUSK
                                                                                                CLERK

                             NO. 12-15-00128-CR

                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                                                      TH TEXAS
                                                                    TYLER,
ROBERT LAFAYETTE WALKER,      §                          IN   THE 12
                    Appellant §                                8/18/2015 2:58:23 PM
                                                                    CATHY S. LUSK
                              §                                         Clerk
v.                            §                     COURT OF APPEALS
                              §
THE STATE OF TEXAS,           §
                    Appellee §                            DISTRICT

      MOTION FOR LEAVE TO FILE APPELLANT’S BRIEF LATE

 TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Robert Lafayette Walker, Appellant, and files this above-

 mentioned motion pursuant to the TEXAS RULES       OF   APPELLATE PROCEDURE

 SECTION 10, and would show the Court as follows:

                                        I.

      Appellant was convicted in County Court at Law Number Three (3) of

Smith County, Texas, for the offense of Driving While Intoxicated – 2nd in Cause

Number 003-82609-14, styled the State of Texas v. Robert Lafayette Walker.

Appellant was assessed a punishment of 200 days in the Smith County jail on April

15, 2015 and an appeal in this cause was perfected on May 8, 2015.

                                       II.

      The deadline for filing the appellate brief was Thursday, August 13, 2015.

However, Appellant’s brief was mistakenly filed on Sunday, August 16, 2015.
Counsel thought that the deadline was August 19, 2015, plus she failed to notate it

in her day planner when she received the notice from the clerk on July 14, 2015.

Therefore, Appellant has filed this motion.

                                        III.

      Appellant requests the Court to give him three (3) additional days from the

date of August 13, 2015 based upon the following facts: “During the week of July

26, 2015 through July 30, 2015, counsel attended the Advanced Criminal Law

Seminar in San Antonio, Texas. Counsel was unable to work on the brief during

that time. It was counsel’s belief that the Court received the reporter’s record on

July 20, 2015. However, counsel failed to printout the correspondence from the

Court and mistakenly relied on a handwritten note.

      When counsel returned back to her office on Friday, July 31, 2015, she

initially anticipated filing a Motion for Extension of Time. Thus, after counsel read

the reporter’s record and researched the law, counsel felt that she had ample time

(August 19, 2015) to write the appellate brief. Therefore, from August 1, 2015

through August 16, 2015, counsel worked on the brief non-stop; plus counsel did

the necessary legal research regarding the issues that were presented during the

suppression hearing.

      Also, counsel submitted the appellate brief to an editor for review; it was

returned to counsel on Friday, August 14, 2015. Shortly thereafter, counsel made



                                          2
the necessary corrections and filed the appellate brief on August 16, 2015, three (3)

days ahead of the anticipated August 19, 2015 date.

      Unbeknownst to counsel a computer generated letter was sent to her on

Friday, August 14, 2015. Counsel did not review her emails, until Monday, August

17, 2015 because she was diligently working on the appellate brief. After reading

the email, it was the first time that counsel was made aware that the brief was due

on August 13, 2015 and not August 19, 2015.

      Counsel immediately called the Court and spoke to the Court clerk, via

telephone. Counsel informed the clerk of her error. The clerk then told counsel to

file a Motion for Leave to File Appellant’s Brief Late.

      May it also be noted, that during the time from August 1 through August 16,

2015, counsel had to make numerous appearances in court on behalf of her other

clients in the East and Southern parts of Texas.

      Additionally, the issues at hand, in the enclosed appellate brief dealt with

most recent case law.     It took time for counsel to find comparative law for

Appellant’s arguments in preparation of the appellate brief. Therefore, counsel

finds it necessary to request leave for an extension of three (3) days (from August

13, 2015) to adequately and effectively discharge her responsibilities to

Appellant.”




                                          3
                                         IV.

      For these reasons, Appellant asks the Court to grant leave to file Appellant’s

Brief late and extend the time to three (3) additional days.

                                               Respectfully submitted,




                                               By:
                                                     Beverly D. Melontree
                                                     Attorney at Law
                                                     SBN: 13922100
                                                     213 South Fenton Avenue
                                                     Tyler, Texas 75702
                                                     Telephone: 713-480-2674
                                                     Facsimile: 903-747-3760

                                               ATTORNEY FOR APPELLANT
                                               ROBERT LAFAYETTE WALKER


                          CERTIFICATE OF SERVICE

       I do hereby certify that on Tuesday, August 18, 2015, a true and correct copy
of the Appellant’s Brief has been forwarded by efiling to the following counsel:

                               Mr. Michael J. West
                       Assistant Criminal District Attorney
                      Smith County District Attorney’s Office
                      100 North Broadway Avenue, 4th Floor
                               Tyler, Texas 75702




                         ___________________________
                            Beverly D. Melontree


                                          4
5